                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                        FORT MYERS DIVISION

FRANCISCO GUTIERREZ,

          Plaintiff,
                                                                   CASE NO. 2:19-cv-916-JLB-NPM
v.

PERFORMANCE TRANSPORTATION,
LLC, a Florida corporation and KEITH
HAROLD SMITH, an individual,

          Defendants.

        NOTICE OF APPEARANCE AND DESIGNATION OF E-MAIL ADDRESSES

          Edward J. Briscoe, Esq., Dino G. Galardi, Esq. and Dane L. Stuhlsatz, Esq. of the law firm

Fowler White Burnett, P.A., without waiver of service of process or jurisdictional defenses, hereby

give     notice      of     their    appearance         as    counsel       for    Defendants,         PERFORMANCE

TRANSPORTATION, LLC and KEITH HAROLD SMITH, and request that copies of all motions,

pleadings, orders, and any other documents filed in the instant case, be served upon them as set

forth below.

          Further,      the    aforementioned,          as     counsel      for     Defendants,        PERFORMANCE

TRANSPORTATION, LLC and KEITH HAROLD SMITH, hereby give notice of designation of

the following primary and secondary e-mail addresses for service of documents and request that

any and all pleadings and other pertinent documents in the instant action be served upon all of the

following email addresses:

          Attorney Name:                         Edward J. Briscoe, Esq.
          E-Mail Address:                        ebriscoe@fowler-white.com

          Attorney Name:                         Dino G. Galardi, Esq.
          E-Mail Address:                        dgalardi@fowler-white.com

          Attorney Name:                         Dane L. Stuhlsatz, Esq.
          E-Mail Address:                        dstuhlsatz@fowler-white.com


       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
                                                                  CASE NO. 2:19-cv-916-JLB-NPM




        Secondary E-Mail
        Address for Service:                   docservice@fowler-white.com


                                                       /s/ Dino G. Galardi
                                                       Edward J. Briscoe
                                                       Florida Bar No. 109691
                                                       E-mail: ebriscoe@fowler-white.com

                                                       Dino G. Galardi
                                                       Florida Bar No. 628220
                                                       E-mail: dgalardi@fowler-white.com

                                                       Dane L. Stuhlsatz
                                                       Florida Bar No. 1010881
                                                       E-mail: dstuhlsatz@fowler-white.com

                                                       FOWLER WHITE BURNETT, P.A.
                                                       Brickell Arch, Fourteenth Floor
                                                       1395 Brickell Avenue
                                                       Miami, Florida 33131
                                                       Telephone: (305) 789-9200
                                                       Facsimile: (305) 789-9201

                                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 22nd day of July, 2020, the foregoing document was

electronically filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document was served this day on all counsel of record in the manner specified, either via

transmission of Notices of Electronic Filing generated by CM/ECF, or in some other authorized

manner for those counsel or parties who are not authorized to receive Notices of Electronic Filing.



                                                         /s/ Dino G. Galardi
                                                         Dino G. Galardi




                                                             2

     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
